Citation Nr: 0108384	
Decision Date: 03/22/01    Archive Date: 03/29/01	

DOCKET NO.  00-02 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of 
conjunctival hole(s), status post bleb leak closures in the 
right eye, with blindness, claimed to be the result of 
surgeries performed at a Department of Veterans Affairs 
medical facility in September and October 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 9 to October 27, 
1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October and December 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas. 


REMAND

The veteran in this case seeks entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
the residuals of surgeries on his right eye conducted in 
September and October 1998.  More specifically, it is 
contended that, as a result of negligence during the course 
of those surgeries, the veteran has suffered a loss of vision 
in his right eye. 

A review of the record discloses that, on September 17, 1998, 
the veteran underwent a trabeculectomy with mitomycin-C 
injection for primary open-angle glaucoma in his right eye.  
During the immediate postoperative period, no bleb leak was 
noted.  However, on postoperative day 13, the veteran 
presented with complaints of tearing.  On examination, there 
was noted a large conjunctival hole very close to the limbus 
just superior and nasal to the peripheral iridectomy.  A 
trial of Torpedo patching was initiated, but the leak in 
question persisted.  Due to the large size of the hole, 
pressure patching was terminated, with it being felt that the 
best alternative for the veteran was conjunctival closure 
with sutures.  Accordingly, on October 1, 1998, the veteran 
underwent surgical closure of the conjunctival hole in his 
right eye.  Since that time, it is alleged, the veteran has 
suffered a continuing loss of vision in his right eye.  
Pertinent evidence is to the effect that the veteran's 
current visual acuity in his right eye is 20/400. 

The Board notes that, in correspondence from the RO dated in 
early June 1999, it was requested that the Chief of Medical 
Administrative Service at the VA Medical Center located in 
San Antonio, Texas, furnish a "full report of the facts and 
circumstances" surrounding the surgeries in question.  
Additionally requested were "all medical records, surgical 
records, hospital records, clinical records, and nurse's 
notes," as well as any other pertinent evidence.  

In August 1999, the Chief of Medical Administrative Services 
responded that he was enclosing "a complete copy of the 
documentation from outpatient surgeries performed on 
September 17, 1998 and October 1, 1998," as well as "copies 
of pertinent outpatient progress notes, reports, and 
discharge summaries for the period January 30, 1997, through 
July 27, 1999."  Unfortunately, the records provided did not 
include a requested "full report of the facts and 
circumstances" surrounding the veteran's surgeries.   

The Board notes that, at present there exists no opinion as 
to whether the veteran's claimed decrease in visual acuity in 
his right eye is, in fact, the result of the surgeries in 
question.  Nor has any opinion been offered as to whether 
such "additional disability" is the result of "negligence" 
on the part of VA medical personnel.  Based on a review of 
the medical evidence of record, it would appear that the 
veteran last underwent a VA ophthalmologic examination for 
compensation purposes in June 1994, more than six years ago.  

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub. nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 3080 (1991).  

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VARO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  Accordingly, the case is REMANDED for 
the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 1999, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded a 
VA ophthalmologic examination, to include 
all appropriate studies, in order to more 
accurately determine the nature and 
etiology of his claimed loss of vision in 
the right eye.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically comment as to whether the 
veteran suffered additional disability, 
including loss of vision, as a result of 
the surgeries performed on his right eye.  
Should it be determined that the veteran 
did, in fact, suffer such additional 
disability, an additional opinion is 
requested as to whether that "disability" 
was the result of carelessness, 
negligence, lack of proper skill, an 
error in judgment, or some similar 
instance of fault on the part of VA 
medical personnel, or, in the 
alternative, whether such "disability" 
was "reasonably foreseeable."  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  The claims file must be 
made available to and reviewed by the 
examiner prior to the examination.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 
regarding the Act, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless and until otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


